Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are pending in the acknowledged Applicants’ amendments/arguments/a Rule 1.132 Declaration filed on 07/23/2020. The Examiner contacted Applicant’s representative Steve T. Cooper on 02/08/2021 and 02/26/2021 to discuss a possible allowability of this case. During the discussions, both parties agreed to amend claim the claims1, 4, 9 and 11-13 and cancel claims 3, 10 and 14 as noted in the below Examiner’s Amendment section. The relevant Interview Summary is attached.
As a result, claims 1, 2, 4-9, 11-13 and 15-17 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

REJOINDER
Since claim 1 is directed to an allowable product pursuant to the procedures set forth in MPEP 821.04(b), previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104: claims 9 and 11-13 (method of use). 
Because all claims previously withdrawn from consideration under 37 CFR 1.143 have been rejoined, the restriction requirement as set forth in the Office Action mailed on 08/12/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
As a result, the application places the case in condition for allowance and therefore the rejections are withdrawn.

WITHDRAWN REJECTION:
Applicant's Response including amendments/arguments/Declaration filed 07/23/2020 is acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Examiner’s proposed amendment, the 101 rejection, 112(b) rejection and 103 rejection have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s proposed amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with attorney Steve T. Cooper on 02/08/2021 and 02/26/2021.

Claim 1
Claim 1 has been deleted and replaced with --- A bee attracting and/or bee tranquilizing composition in the form of an oil/water emulsion having an oil phase in an aqueous phase, characterized in that the oil phase contains citral that is 3,7-dimethylocta-2,6-dienal, eugenol that is 4-allyl-2-methoxyphenol, and an oil carrier in an amount of 10% to 50% by weight based on the total weight of the composition, the weight ratio of citral to eugenol is in a range from 1 to 10, and the aqueous phase contains a soluble carbohydrate sweetener in an amount of 15% to 60% by weight based on the total weight of the aqueous phase; wherein the oil carrier is a vegetable oil.   ---. 

Claim 3
Please cancel. 

Claim 4
Between “characterized in that” (line 1) and “the isomer” (line 2), please insert --- the citral has two isomers of neral and geranial and ---. 
“citral” in line 3 has been deleted and replaced with --- the citral ---. 

Claim 9


Claim 10
Please cancel. 

Claim 11
“applying, preferably spraying, a bee tranquilizing composition” in line 3 has been deleted and replaced with --- applying the bee tranquilizing composition ---. 

Claim 12
“applying, preferably spraying, a bee tranquilizing composition” in lines 2-3 has been deleted and replaced with --- applying the bee tranquilizing composition ---. 
Claim 13
Claim 13 has been deleted and replaced with --- A method for tranquilizing bees characterized in that it comprises the step of applying the bee tranquilizing composition defined in Claim 1 over a bee queen, a honeycomb, a bee hive and/or an object and/or area in the vicinity of the bee hive. ---. 

Claim 14
Please cancel.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As to the 101 rejection 
Claim 1 requires a bee attracting and/or bee tranquilizing composition in the form of emulsion containing citral, eugenol, oil carrier and aqueous sweetener wherein the ratio of citral to eugenol is 1-10%, oil carrier is 10-50% and the sweetener is 1-10%. Claim 1 relates to a composition of matter. And, the claims at issue are not directed to a judicial exception because these components are not found naturally together in concentrations and the combined features provide markedly different characteristics of increased production of e.g., fruits (e.g., Table B2 of instant specification and the filed Declaration Appendix A-B demonstrating the instant range of citral to eugenol provides surprising effects as compared to outside range). Thus, the 101 rejection is withdrawn. 
As to the 112(b) rejection 
Amendments to claims at issue overcome the 112(b) rejection. 
As to the 103 rejection 
The prior art including the applied reference, in particular, the primary reference of Malerbo-Souza D.T. does not disclose or suggest the claimed ratio of citral: eugenol. Further, the filed Declaration showed combining citral with eugenol with the claimed range along with specific amount of oil carrier produced synergistic effects in bee 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4-9, 11-13 and 15-17 are allowable. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.